Citation Nr: 1750111	
Decision Date: 11/03/17    Archive Date: 11/13/17

DOCKET NO.  15-10 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether a timely notice of disagreement (NOD) was filed with respect to the effective date assigned for the grant of entitlement to a total disability rating based on individual unemployability (TDIU) in a June 2010 rating decision.

2.  Entitlement to a time limit extension for good cause with respect to the submission of a NOD to the June 2010 rating decision.


ATTORNEY FOR THE BOARD

K. Marenna, Counsel



INTRODUCTION

The Veteran served on active duty from January 1964 to June 1968.  In May 2011, VA appointed the Veteran's spouse as his fiduciary for VA benefits purposes.

These matters are before the Board of Veterans' Appeals (Board) on appeal from an April 2013 decision of a Department of Veterans Affairs (VA) Regional Office (RO).  

This case was previously before the Board in June 2016.  The Board remanded the issue of whether a timely NOD was filed with respect to the effective date assigned for the grant of entitlement to a TDIU in a June 2010 rating decision and referred for adjudication the issue of entitlement to a time limit extension for good cause with respect to the submission of a NOD to the June 2010 rating decision.  A SOC was issued in March 2017 on the issue of a time limit extension, and the Veteran perfected an appeal in April 2017.  Therefore, the Board currently has jurisdiction of the issue. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of whether a timely NOD was filed with respect to the effective date assigned for the grant of entitlement to a TDIU in a June 2010 rating decision is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran has not presented good cause for a time limit extension with respect to the submission of a NOD to the June 2010 rating decision.



CONCLUSION OF LAW

Entitlement to a time limit extension for good cause with respect to the submission of a NOD to the June 2010 rating decision is not warranted.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 3.109(b) (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, as the law, and not the facts, is dispositive, the duties to notify and assist are not applicable.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).  See also Manning v. Principi, 16 Vet. App. 534, 542-543 (2002) (the provisions of the VCAA have no effect on an appeal where the law, and not the underlying facts or development of the facts are dispositive in a matter).  Nevertheless, the Veteran and his fiduciary have been notified of the reasons for the denial of the claim, and have been afforded the opportunity to present evidence and argument with respect to the claim.  The Board finds that these actions are sufficient to satisfy any duties to notify and assist owed the Veteran pursuant to 38 U.S.C.A. §§ 5104 and 7105.  

Accordingly, appellate review may proceed without prejudice to the Veteran with respect to his claim.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

In a June 2010 rating decision, the RO granted entitlement to a TDIU effective February 22, 2010.  A notice letter dated June 28, 2010, was sent to the Veteran with a copy of the rating decision.  In a September 2010 rating decision, the Veteran was found not competent to handle the disbursement of funds.

In a May 2011 letter, the Veteran's wife was informed that she was awarded benefits on behalf of the Veteran in a fiduciary capacity.  The RO enclosed copies of the June 2010 and September 2010 rating decisions for her review.  
In a May 2011 VA Form 21-4138, Statement in Support of Claim, the Veteran's spouse requested clarification of the amount of retroactive benefits received, indicating that the effective date of the total rating was February 22, 2010.

VA received the Veteran's wife's submission of a NOD requesting an earlier effective date for TDIU on July 15, 2011, more than one year after notice was sent of the June 2010 rating decision granting TDIU.  

The Veteran has asserted that his July 2011 NOD should be considered timely, because his wife was informed that she was being placed in a "fiduciary" capacity for her husband in a May 2011 letter and in July 2011 the Veteran submitted his NOD.  See June 2013 NOD.  The Veteran's representative at that time also emphasized in the May 2016 Appellant's Brief that the Veteran was found incompetent in September 2010; however, the same AOJ held the incompetent Veteran to a very strict filing requirement.  Based on these statements, in a June 2016 remand, the Board referred the issue of entitlement to a time limit extension for good cause with respect to the submission of a NOD to the June 2010 rating decision. 

As an initial matter, the Board notes that the regulations pertaining to Standard Claims and Appeals Forms were amended during the pendency of this appeal. However, as those amendments are effective March 24, 2015, and this claim was pending prior to that date, the Board will give consideration to the regulations in effect prior to March 24, 2015. 

Under 38 U.S.C.A. § 7105, an appeal to the Board must be initiated by a timely filed NOD in writing and completed, after an SOC has been furnished, by a timely filed Substantive Appeal.  38 C.F.R. § 20.200 (2014); see also 38 C.F.R. §§ 20.201, and 20.202 (2014).  To be considered timely, a NOD with a determination by the AOJ must be filed within one year from the date that the agency mails notice of the determination to him or her.  Otherwise, that determination will become final.  The date of mailing the letter of notification of the determination will be presumed to be the same as the date of that letter for purposes of determining whether an appeal has been timely filed.  38 C.F.R. § 20.302(a).
The Board notes that under 38 C.F.R. § 3.109(b) an appellant can request an extension of time to file a NOD.  However, the RO can only grant an extension for good cause.  38 C.F.R. § 3.109(b) provides that: 

Where an extension is requested after expiration of a time limit, the action required of the claimant or beneficiary must be taken concurrent with or prior to the filing of a request for extension of the time limit, and good cause must be shown as to why the required action could not have been taken during the original time period and could not have been taken sooner than it was.  

Here, the Board finds that good cause has not been shown to grant an extension of time to file the NOD.  The Veteran's former representative asserted that there was good cause to grant an extension of time to file the NOD because the Veteran was found incompetent in September 2010, a few months after the June 2010 rating decision.  However, the Veteran's wife was appointed fiduciary less than one year after the rating decision.  Further, she was provided with a copy of the June 2010 rating decision in May 10, 2011.  The Veteran's wife submitted a statement in response to the letter on May 17, 2011, requesting clarification of the amount received, in which she cited the June 2010 rating decision.  Therefore, the Veteran, and his fiduciary were notified of the June 2010 rating decision before the one year time limit to file a NOD.  The Veteran's wife has not provided any explanation as to why she did not file the NOD prior to the one year time limit to file a NOD.  Consequently, the Board finds that there is not good cause to grant a time limit extension with respect to the submission of the NOD, and the claim must be denied.  38 C.F.R. § 3.109(b).


ORDER

Entitlement to a time limit extension for good cause with respect to the submission of a NOD to the June 2010 rating decision is denied.

REMAND

In regard to the Veteran's claim on the issue of whether a timely NOD was filed with respect to the effective date assigned for the grant of entitlement to a TDIU in a June 2010 rating decision, the Board finds that there has not been substantial compliance with the June 2016 remand order. 

In the June 2016 remand, the Board stated that:

After the perfection of the issue of entitlement to a time limit extension for good cause with respect to the submission of a notice of disagreement to the June 2010 rating decision, or the expiration of any applicable time period within which to perfect the appeal, the RO/AMC shall readjudicate the issue of whether a timely NOD was filed regarding the effective date assigned for the grant of TDIU in a June 2010 rating decision.

(emphasis added.)  The AOJ issued a Statement of the Case in March 2017 addressing the Veteran's claim requesting a time limit extension for good cause with respect to the NOD for the June 2010 rating decision.  However, the AOJ did not readjudicate the issue of whether a timely NOD was filed regarding the effective date assigned for the grant of TDIU.  Where the remand orders of the Board are not complied with, the Board itself errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).  As the AOJ did not readjudicate the claim regarding timeliness of the NOD, it must be remanded to ensure substantial compliance with the mandates of the Board's June 2016 remand order.


Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Readjudicate the issue of whether a timely NOD was filed regarding the effective date assigned for the grant of TDIU in a June 2010 rating decision.  If the claim remains denied, provide the Veteran with an appropriate supplemental statement of the case and allow an opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. § 5109B (West 2014).



______________________________________________
M. SORISIO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


